DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit to provisional application No. 63/122,580 filed on December 08, 2020. All claims of the instant application, filed on December 6, 2021 will receive the effective filing date of December 08, 2020.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 12/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “about” on line 5 twice and once on line 7. The specification states that “whether or not modified by "about," the amounts include equivalents to those amounts. When modified by "about" includes the variation and degree of care typically employed in measuring in an experimental condition in production plant or lab (See instant specification [p. 4, paragraph 0016, line 8-11]). The description provided lacks an amount of variation, such as +/- 0.1, 1, or 5, from the recited number required by the claim.  This is not sufficient to be a definition and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-12 depend on claim 1 and are rejected for the reasons set forth above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,285,402 B2 to Gaddy et al. (2007), as provided in the IDS filed on 12/06/2021.

    PNG
    media_image1.png
    626
    817
    media_image1.png
    Greyscale
Regarding claims 1, 3, and 4, Gaddy et al. teach a gaseous substrate as CO alone or CO and H2, conventionally referred to as syngas [column 6, line 1-2; line 15-16]. Figure 1, provided below, illustrates syngas entering a fermenter [3] that contains fermentation broth [column 9, line 11]. The vitamin solution disclosed contains (B7) d-biotin, (B1) thiamine HCl and (B5) d-pantothenic acid [column 36, lines 16-17].  Further, the (B5) patothenate supplied reports 18-24 ug patothenate / g cell produced [Table 2], which is about 25 ug/g cells produced or less. Fermentation of the gaseous substrate involved culturing an acetogenic bacteria [abstract line 2-5], such as Clostridium Ijungdhalii [column 6, line 36], with a cell retention time between 6 and 25 hours [column 34, line 66-67]. Thus, encompassing about 15 hours or less. Gaddy et al. further teach an ethanol productivity rate greater than 10 g/L·day [column 40, lines 26-27].
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to optimize the B5 feed rate and the cell retention time of acetogenic bacteria through routine experimentation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Gaddy et al. disclose workable ranges for the two variables with respect to an ethanol production rate greater than 10 g/L·day [column 40, lines 26-27]. Therefore, it would have been within one’s technical grasp to arrive at the claimed invention with a reasonable expectation of success. To meet market demands, one would have been motivated to optimize the parameters for more efficient ethanol production. 
Regarding claim 5, Gaddy et al. teach H2 in the feed gas to the sum of two times the moles of CO [column 7, line 51-52], which meets the ratio limitation of 0.2 or more.
Regarding claim 8, Gaddy et al. teach a medium containing yeast extract [column 26, line 65]. However, Gaddy et al. do not teach 0.01 g/L or less yeast extract. 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to optimize the yeast extract concentration taught by Gaddy et al. through routine experimentation. One would have been incentivized to save time and, or money by reducing the amount of yeast extract required. As a result, one would reasonably predict culture acclimation.
Regarding claim 9, Gaddy et al. teach a media with less than 0.01g/l or less of carbohydrates because no sugar was included [column 6, line 62].
Regarding claims 10 and 11, Gaddy et al. teach permeate, a cell free liquid [column 10 line 5-7], that originates in a fermentation bioreactor containing broth [Fig 1, 3; column 9 line11]. CO is supplied to the fermentation bioreactor at a selected feed rate for acetate production [column 9 lines 1-2; Fig 1], wherein the acetate concentration is 0-5 g/L [column 9, lines 23-24], which equates to approximately 0-3.75 g/L of carboxylic acid because 75% of acetic acid (CH3COOH) is carboxylic acid. Periodically, acetate is measured within (permeate) cell-free samples through gas chromatography, or other conventional assay methods [column 9, lines 31-33]. 
Regarding claim 12, Gaddy et al. suggests using a New Brunswick Scientific Bioflo® reactor for adjusting gas rate levels [column 18, line 3].

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,285,402 B2 to Gaddy et al. (2007), in view of US 9,701,987 B2 to Smart et al. (2017), both provided in the IDS filed on 12/06/2021.
Regarding claim 1, 2, 6 and 7, Gaddy et al. teach limitations of claim 1, as set forth above. Gaddy et al. do not teach relative vitamin B5, B1 and B7 feed rates, nor do they teach predetermined B1 and B7 rates at less than 100 ug/g. Specifically, an amount of vitamin B5 provided at a feed rate of at least 2 times a feed rate of by and the amount of vitamin B5 is provided at a feed rate that is at least 2 times a feed rate of vitamin B1. Nor do they teach a vitamin B1 or a vitamin B7 feed rate to a fermentation broth at less than 100 ug/g cells produced.
However, Smart et al. teach a 10-fold increase of vitamin B5 with all other operational parameters remaining the same [column 21, lines 14-16], other parameters include vitamin B7 and B1 [Table 1], thus meeting the at least 2 times B5 feed rate. Since the B1 feed rate decreased from 303 μg/g cell produced to 61 μg/g cell produced [column 22, lines 26-28], the less than 100 ug/g cells limitation was proclaimed. Further the B7 feed rate at 90 μg/g cell produced [column 22, line 65-66].
It would have been obvious to a person of ordinary skill prior to the filing date to modify Gaddy’s method by adjusting the vitamin B5 feed rate to at least 2 times the feed rate of vitamin B7 and vitamin B1 as disclosed by Smart et al.  One of ordinary skill in the art would have been motivated to do so because Smart et al. suggest altering the metabolite profile of a fermentation system through adjusting the concentration of key nutrients, [column 1, lines 6-8] which would allow one to control the ratio of ethanol [abstract, line 13]. There would have been a reasonable expectation of success to combine the teachings of Gaddy et al. and Smart et al. because both references are in the same field of endeavor, fermenting acetogenic microorganisms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/540,340 to Senaratne et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrow scope of claim 1-10 to Senaratne ‘340 anticipates instant claims 1-9. 
Claim 1 of  Senaratne ‘340, recites a fermentation process, comprising: providing a CO-containing gaseous substrate to a fermenter that includes a fermentation broth; providing vitamin B1, B5, and B7 to the fermentation broth, wherein a feed rate of vitamin B5 is about 25 to about 150 ug/g cell produced or less; and fermenting the CO-containing gaseous substrate with one or more acetogenic bacteria, wherein the process provides a specific ethanol productivity rate of about 8 g/day/gram cells or more. 
Claim 2 of Senaratne ‘340 recites the fermentation process of claim 1 wherein an amount of vitamin B5 is provided at a feed rate of least 2 times a feed rate of vitamin B7, and the amount of vitamin B5 is provided at a feed rate that is at least 2 times a feed rate of vitamin B1. 
Claim 3 of Senaratne ‘340 recites the fermentation process of claim 1 wherein the acetogenic bacteria is an acetogenic Clostridium. 
Claim 4 of Senaratne ‘340 recites the fermentation process of claim 3 wherein the acetogenic Clostridium is selected from the group consisting of Clostridium ljungdhalii, Clostridium autoethanogun, Clostridium carboxidivorans, Clostridiun drakei, Clostridium coskatiii, Clostridium ragsdalei, and mixture thereof. 
Claim 5 of Senaratne ‘340 recites the fermentation process of claim 1 wherein the CO-containing gaseous substrate has a H2/CO molar ratio of about 0.2 or more. 
Claim 6 of Senaratne ‘340 recites the fermentation process of claim 1 wherein the process provides vitamin B 1 to the fermentation broth at a feed rate of less than 100 ug/g cells produced.
Claim 7 of Senaratne ‘340 recites the fermentation process of claim 1 wherein the process provides vitamin B7 to the fermentation broth at a feed rate of less than 100 ug/g cells produced.
Claim 8 of Senaratne ‘340 recites the fermentation process of claim 1 wherein the fermentation broth has 0.01g/L or less yeast extract.
Claim 9 of Senaratne ‘340 recites the fermentation process of claim 1 wherein the fermentation broth has 0.01g/L or less carbohydrates.
Claim 10 of Senaratne ‘340 recites the vitamin B1; vitamin B5; and vitamin B7, wherein a feed rate of vitamin B5 is about 25 to about 150 ug/g cell produced or less. This is equivalent to the feed rate of instant claim 1.
Senaratne ‘340 recites either equivalent or indistinct limitations compared to the instant claims. Senaratne ‘340 is in essence a “species” of the generic invention of claims 1-9 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7 and 8 of U.S. Patent No. 10,100,336 B2 to Scott et al. in view of Smart et al. (2017) US 9,701,987 B2.
Claims 1 of Scott ‘336 recites a fermentation process comprising fermenting syngas in a fermentation medium with acetogenic bacteria, the process effective for providing at least about 1 gram ethanol/(l∙day∙gram cells) [column 24, lines 4-7] wherein the fermentation medium has less than 0.01 g/L carbohydrates and less than 0.01 g/L yeast extract [column 24, lines 16-18]. Claim 7 of Scott ‘336 recites syngas has CO/CO2 [column 25, lines 1-2], therefore the gas contains CO.  Further, in claim 8 of Scott ‘336 recite the acetogenic bacteria is selected from the group consisting of Clostridium ljungdahlii, Clostridium autoethanogenum, Clostridium Carboxidivorans, Clostridium drakei, Clostridium coskatii, Clostridium ragsdali and mixtures thereof [column 25 line 12- column 26 line 3]. 
The claims of Scott ‘336 lack the vitamin B solution, however Smart et al. teach a 10-fold increase of vitamin B5 with all other operational parameters remaining the same [column 21, lines 14-16], other parameters include vitamin B7 and B1 [Table 1], thus encompassing the at least 2 times feed rate of B5. The B1 feed rate decreased from 303 μg/g cell produced to 61 μg/g cell produced [column 22, lines 26-28], which meets the less than 100 ug/g cells limitation. Further the B7 feed rate at 90 μg/g cell produced [column 22, line 65-66]. 
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Scott ‘336 to include the vitamins B1, B5 and B7 of Smart et al., in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13]. 
Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. 9,193,947 B2 to Senaratne et al. in view of Smart et al. (2017) US 9,701,987 B2.
Claim 1 of Senaratne ‘947 recites a process for culturing acetogenic bacteria on syngas wherein the first substrate includes carbon sources selected from the group consisting of yeast extract and carbohydrates [column16, lines 34-39] to yield of about 1 g or more ethanol/(l∙day gram cells) [column 16, lines 53-54]. Therefore, the limitations regarding the 0.01 g/L or less yeast extract (instant claim 8), the 0.01 g/L or less carbohydrates (instant claim 9) and the ethanol productivity of 10 g/day/gram cells or more (instant claim 1) are encompassed by claim 1 of Senaratne ‘947.  Claim 3 of Senaratne ‘947 recites wherein the acetogenic bacteria is selected from the group Clostridium ljungdahlii, Clostridium autoethanogenum, Clostridium Carboxidivorans, Clostridium drakei, Clostridium coskatii, Clostridium ragsdali and mixtures thereof [column 17, lines 13- 24]. 
The claims of Senaratne ‘947 lack the vitamin B solution, however Smart et al. teach a 10-fold increase of vitamin B5 [column 21, lines 14-16], with respect to B7 and B1 [Table 1]. Smart et al. teach an encompassing B1 feed rate [column 22, lines 26-28] and B7 feed rate [column 22, line 65-66]. 
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Senaratne ‘947 to include the vitamins B1, B5 and B7 of Smart et al. in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13]. 
Claims 1-4 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,131,872 B2 to Senaratne et al. in view of Smart et al. (2017) US 9,701,987 B2.
Claim 1 of Senaratne ‘872 recites growing an inoculum of acetogenic bacteria cells wherein the first substrate includes a carbon source that is selected from the group consisting of yeast extract and carbohydrates [column 16, line 44-46].  Further reciting in claim 10 carbon source is selected from the group consisting of yeast extract, carbohydrates [column 18, lines 28-29]. Therefore Senaratne ‘872, encompasses a 0.01 g/L or less yeast extract and 0.01g/L or less carbohydrates (relevant to instant claims 8 and 9). Claim 3 of Senaratne ‘872 recites wherein the one or more acetogenic bacteria is selected from the group of Clostridium ljungdahlii, Clostridium autoethanogenum, Clostridium Carboxidivorans, Clostridium drakei, Clostridium coskatii, Clostridium ragsdali and mixtures thereof [column 16, lines 64- column 17, line17]. 
The claims of Senaratne ‘872 lack a vitamin B1, B5, and B7 solution, however Smart et al. teach a 10-fold increase of vitamin B5 [column 21, lines 14-16], with respect to B7 and B1 [Table 1]. Smart et al. teach an encompassing B1 feed rate [column 22, lines 26-28] and B7 feed rate [column 22, line 65-66].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Senaratne ‘872 to include the vitamins B1, B5 and B7 of Smart et al., in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13]. 
Claims 1, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. US 10,337,074 B2 to Senaratne et al. in view of Smart et al. (2017) US 9,701,987 B2.  
Claim 1 of Senaratne ‘074 recites a method of producing one or more alcohols from a gaseous substrate comprising carbon monoxide (CO) into a bioreactor [column 19, line 61-63]; a vitamin solution that includes (B7) biotin, (B1) thiamin HCL, and (B5) calcium d-pantothenate [column 20, lines 17-19]. The vitamin solution is also recited in claims 8 and 9 of ‘074 [column 21, lines 61-63; column 21, lines 21-23]. Claim 9 Senaratne ‘074 states one or more anaerobic acetogenic microorganisms [column 21, lines 1-2]. 
The claims of Senaratne ‘074 lack feed rates for the vitamin B1, B5, and B7 solution, however Smart et al. teach a 10-fold increase of vitamin B5 [column 21, lines 14-16], with respect to B7 and B1 [Table 1]. Smart et al. teach an encompassing B1 feed rate [column 22, lines 26-28] and B7 feed rate [column 22, line 65-66].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Senaratne ‘074 to include the vitamins B1, B5 and B7 of Smart et al., in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13].
Claims 1- 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,494,651 to Senaratne et al. in view of Smart et al. (2017) US 9,701,987 B2. 
Claim 1 of Senaratne ‘651 recites providing a CO containing gaseous substrate to a fermentation medium [17, lines48-49], contacting the medium with one or more acetogenic bacteria [column 17, lines 51-53] and obtaining ethanol; wherein the process is effective for maintaining a yield of about 10 g ethanol/(L∙day) [column 18, line 16-18]. Claim 6 of Senaratne ‘651 recites wherein the one or more acetogenic bacteria is selected from the group Clostridium ljungdahlii, Clostridium autoethanogenum, Clostridium drakei, Clostridium coskatii, Clostridium ragsdali [column 18, lines 38-45]. 
The claims of Senaratne ‘651 lack a vitamin B1, B5, and B7 solution, however Smart et al. teach a 10-fold increase of vitamin B5 [column 21, lines 14-16], with respect to B7 and B1 [Table 1]. Smart et al. teach an encompassing B1 feed rate [column 22, lines 26-28] and B7 feed rate [column 22, line 65-66].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Senaratne ‘651 to include the vitamins B1, B5 and B7 of Smart et al., in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13].
Claims 1-4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. 11,248,242 to Senaratne et al. in view of Smart et al. (2017) US 9,701,987 B2.  
Claim 1 of Senaratne ‘242 recites a process comprising fermenting the CO-containing a gaseous substrate with one or more acetogenic bacteria [column 18, line 1-2], wherein the process is effective for maintaining a yield of about 10 g ethanol (L∙day) or more [column 18, lines 10-11]. Claim 3 of Senaratne ‘242 recites wherein the acetogenic bacteria is selected from the group consisting of Clostridium ljungdahlii, Clostridium autoethanogenum, Clostridium drakei, Clostridium coskatii, Clostridium ragsdali [columns 18, lines 20-27].
The claims of Senaratne ‘242 lack a vitamin B1, B5, and B7 solution, however Smart et al. teach a 10-fold increase of vitamin B5 [column 21, lines 14-16], with respect to B7 and B1 [Table 1]. Smart et al. teach an encompassing B1 feed rate [column 22, lines 26-28] and B7 feed rate [column 22, line 65-66].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Senaratne ‘242 to include the vitamins B1, B5 and B7 of Smart et al., in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13].
Claims 1-4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 4 of U.S. Patent No. 9,850,503 B2 to Senaratne et al. in view of Smart et al. (2017) US 9,701,987 B2.  
Claim 1 of Senaratne ‘503 recites a process for fermenting a CO-containing gaseous substrate to produce ethanol comprising, providing a CO- containing gaseous substrate to a fermentation medium; containing the resultant CO-containing fermentation medium with one or more acetogenic bacteria [column 17, lines 46-50]. Claim 2 of Senaratne ‘503 recites a yield of 10 g ethanol/L-day or more [column 18, lines 15-16]. Claim 4 of Senaratne ‘503 recites wherein the one or more acetogenic bacteria is selected from the group consisting of Clostridium ljungdahlii, Clostridium autoethanogenum, Clostridium Carboxidivorans, Clostridium drakei, Clostridium coskatii, Clostridium ragsdali and mixtures thereof [column 18, lines 29-41]. 
The claims of Senaratne ‘503 lack a vitamin B1, B5, and B7 solution, however Smart et al. teach a 10-fold increase of vitamin B5 [column 21, lines 14-16], with respect to B7 and B1 [Table 1]. Smart et al. teach an encompassing B1 feed rate [column 22, lines 26-28] and B7 feed rate [column 22, line 65-66].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Senaratne ‘503 to include the vitamins B1, B5 and B7 of Smart et al., in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13].
Claim 1-4 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. 10,233,478 to Senaratne et al. in view of Smart et al. (2017) US 9,701,987 B2.  
	Claim 1 of Senaratne ‘478 recites H2 to CO molar ratio of 1.0 or more [column 9, lines 14-15]. Claim 3 of Senaratne ‘478 recites bacteria is selected from the group consisting of Clostridium ljungdahlii [column 9, lines 2-5].
The claims of Senaratne ‘478 lack a vitamin B1, B5, and B7 solution, however Smart et al. teach a 10-fold increase of vitamin B5 [column 21, lines 14-16], with respect to B7 and B1 [Table 1]. Smart et al. teach an encompassing B1 feed rate [column 22, lines 26-28] and B7 feed rate [column 22, line 65-66].
 It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Senaratne ‘478 to include the vitamins B1, B5 and B7 of Smart et al., in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13].
Claims 1- 4, 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,760,101 to Kendirgi et al. in view of Smart et al. (2017) US 9,701,987 B2.  
Claim 1 of Kendirgi ‘101 recites fermentation of a CO-containing gaseous substrate [column 15, lines 23], comprising a fermentation medium with less than about 0.01 g/L yeast extract and less than about 0.01 g/L carbohydrates [column 16, lines 1-3]. Wherein, the process provides at least about 1 gram of ethanol/ (L∙Day∙gram cells) [column 19-20]. Further, claim 1 of Kendirgi ‘101 recites CO-containing gaseous substrate in a fermentation medium with acetogenic bacteria selected from the group consisting of Clostridium autoethanogenum, Clostridium coskatii, Clostridium Ijungahlii and mixtures thereof [column 16, lines 7-15].
The claims of Kendirgi ‘101 lack a vitamin B1, B5, and B7 solution however Smart et al. teach a 10-fold increase of vitamin B5 [column 21, lines 14-16], with respect to B7 and B1 [Table 1]. Smart et al. teach an encompassing B1 feed rate [column 22, lines 26-28] and B7 feed rate [column 22, line 65-66].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the method of Kendirgi ‘101 to include the vitamins B1, B5 and B7 of Smart et al., in order to control ethanol productivity relative to the 2,3-butanediol metabolite, after vitamin B1, B5, B7 are added [abstract, lines 4-13].

Pertinent Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Köpke, M., Mihalcea, C., Bromley, J. C., & Simpson, S. D. (2011). Fermentative production of ethanol from carbon monoxide. Current opinion in biotechnology, 22(3), 320-325.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/KIMBERLY C. BREEN/Examiner, Art Unit 1657